                        UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION

                                  NO. 5:20-CR-68-D-2



  UNITED STATES OF AMERICA

         V.                                       ORDER TO MODIFY CONDITIONS OF
                                                             RELEASE
  HOLLY LYNN PERSON


      This matter having come before the Court upon an unopposed motion by the

Office of the Federal Public Defender to modify conditions of release. For

good cause shown, the motion is GRANTED.

      It is hereby ORDERED that Ms. Person may travel within the Middle District of

North Carolina and the Eastern District of North Carolina; and Ms. Person may travel

outside of the Middle and Eastern Districts of North Carolina subject to the prior

approval of the United States Probation Office.

              SO ORDERED.

      This.~ day of November, 2020.




                                                  JtrEs C. DEVER III
                                                  United States District Judge




         Case 5:20-cr-00068-D Document 44 Filed 11/13/20 Page 1 of 1
